Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahara et al. (hereinafter "Sahara")(USPAP. 20080033695).

 	Regarding claim 1, An apparatus for removing the DC disturbance component of a live vibration waveform, the apparatus comprising: 
a vibration sensor for sensing and outputting the live vibration waveform a monitored piece of equipment in real time (Fig. 1, Abstract; Pars. 223, 248, 263, 264, 271, 295; Abstract; lines 1 and 2; Pars 38-41); 
 	an input adapted to receive the live vibration waveform from the vibration sensor (Abstract; lines 1 and 2; Pars 38-41; 223, 248, 263, 264, 271, 295), a processor adapted to, 
	detect a DC component of the vibration waveform by computing a running average of the live as the DC component of the live vibration waveform (Pars. 42-50; 157, 240, 245), 
	remove the DC component from the live vibration waveform by subtracting the running average of the live vibration waveform from the live vibration waveform, leaving substantially 
 	 and use the AC component of the live vibration waveform to suggest what has changed in  the monitored piece of equipment (Par. 245. abnormality diagnosis of the bearing can be accurately and efficiently performed. Par. 319: Dc component is removed. Through the absolute value process (envelope process), a signal in a low band of less than 1 kHz, for which  the originating factor is a bearing defect, becomes visible),
  	 a non-transitory storage medium adapted to store the AC component of the live vibration waveform (Abstract; Pars. 67, 118, 260, 339, 351).
	Regarding claim 20, discloses an interface adapted to receive instruction from and present information to an operator (Fig. 1, at 107). 
	Regarding claim 21, the processor for performing an FFT on the AC component of the live vibration waveform to produce a vibration spectrum (Pars. 5, 225, 228; 245).
				Response to Arguments
Currently, claims 1-16, 18, and 19 have been cancelled. Claim 21 is newly added.
Applicant's amendment filed 01/05/2022 have been fully considered and is sufficient to overcome previous rejections of claims 1-20 under 35 USC 101. Therefore, the rejection of claims 1-20 under 35 USC 101 has been withdrawn.
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Regarding amended claim 17, Applicants argue at Page 6 that "Sahara transforms the data from a waveform into a frequency spectrum before performing any of the steps to remove a DC component of the data". 
before data transformation". 
Further, Sahara discloses removing DC component steps such as removing a DC component at Pars. 319, 240, 245, 278. For example, Sahara discloses at Par. 278, "During this process, the average value is calculated to remove a DC component from the envelope".
Please also see detailed explanation in the rejection above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                
January 12, 2022